                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


ROBERT FITZSJERALD ROBERTS, SR.,

                       Plaintiff,

vs.                                          Case No. 19-3161-SAC

ROGER SOLDAN, et al.,

                       Defendants.

                                O R D E R

      Plaintiff has filed a pro se complaint pursuant to 42 U.S.C.

§ 1983.     As part of the court’s screening function, an order was

issued addressing the complaint and asking for a Martinez report

from the Saline County Sheriff’s Office.        Doc. No. 4.      A Martinez

report (Doc. No. 11) has been received and plaintiff has filed a

response (Doc. No. 14).       This order shall continue the court’s

screening process.

      Plaintiff alleges that there was an incident on July 17, 2019

at 6:20 p.m., when plaintiff, who was incarcerated at the Saline

County Jail, was attacked by another inmate in a common area of

the jail.    Plaintiff names as defendants Roger Soldan, the Saline

County Sheriff and the following officers at the Saline County

Jail:     Stan   Fruits;   Angela    Peck,   Matthew   Nelson,     Benjamin

McManigal, and Angela Finch.             Plaintiff asserts that he was

attacked, chased and punched several times by an inmate named

Herrera.     According to plaintiff, Herrera inflicted damage to

                                     1
plaintiff’s mouth and right eye, and caused plaintiff to injure

his knee.

       Plaintiff    claims    that    defendant   Peck   watched    the   entire

incident by video.       Plaintiff asserts that Peck did not push the

panic alarm to alert other staff members or try to intervene.

       Plaintiff contends that defendant Nelson was assigned to

other security cameras.             He claims that defendant Nelson also

watched the attack without responding.

       In the Martinez report, defendants Peck and Nelson deny

witnessing the fight described by plaintiff and other officers

deny    notice   of   the    altercation      until   receiving    a     copy   of

plaintiff’s complaint.            Plaintiff reiterates that defendant Peck

directly observed the fight in his response to the Martinez report.

       In the court’s initial screening order, the court stated that

plaintiff’s claims against defendants Soldan, Fruits, Peck, Finch

and McManigal were subject to dismissal because plaintiff had not

plausibly alleged that they were personally involved in causing

the    alleged   failure     to    protect   plaintiff   during    the    alleged

altercation.       This still appears the case and so the court shall

direct that these defendants be dismissed.

       As to defendants Peck and Nelson, there appears to be a

factual dispute regarding whether they witnessed the alleged fight

and chose to ignore it.           As the court noted previously in Doc. No.

12, citing Dickey v. Merrick, 90 Fed.Appx. 535, 537 (10th Cir.

                                         2
2003), a Martinez report is treated more like an affidavit than a

motion.   The Tenth Circuit has also stated that a Martinez report

“may not be used at the motion to dismiss stage to resolve factual

disputes.”    McAdams v. Wyoming Dept. of Corrections, 561 Fed.Appx.

718, 720 (10th Cir. 2014).        The court’s screening function under

28 U.S.C. § 1915A is analogous to the analysis initiated by a

motion to dismiss under Fed.R.Civ.P. 12(b)(6).              Therefore, the

court will not treat the Martinez reports as motions to dismiss

and will not use the reports to resolve the factual disputes that

appear to exist at this point in the litigation.1

      Plaintiff has sued defendants in their official capacity.

This would be like a claim against the governmental entity that

employs them.    Kentucky v. Graham, 473 U.S. 159, 165 (1985).           But,

such an entity may not be liable “simply because it employs a

person who violated a plaintiff’s federally protected rights.”

Jenkins v. Wood, 81 F.3d 988, 993 (10th Cir. 1996). Plaintiff has

not alleged facts which would plausibly support a claim against

defendants’ employer.        Therefore, the official capacity claims

described in the complaint shall be dismissed without prejudice.




1 Parts of the Martinez report read like a motion to dismiss or a motion for
summary judgment raising issues such as qualified immunity and failure to
exhaust remedies among other matters. The court declines to reach these issues
because, among other reasons, the report should not be treated as a motion,
defendants Peck and Nelson have not entered an appearance in this case, and
counsel for the Saline County Sheriff’s Office have not entered an appearance
on behalf of defendants Peck and Nelson.

                                      3
     Plaintiff has filed a motion for appointment of counsel. Doc.

No. 17.    The court should consider the merits of plaintiff’s

claims, the nature and complexity of the claims and plaintiff’s

ability to investigate the facts and present his claims.         Steffey

v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2016).       The court may also

consider   plaintiff’s   efforts       to   retain   his   own   counsel.

Sommerville v. Republic Cnty. Hosp., 2010 Wl 5172995 *1 (D.Kan.

12/14/2010).   At this point, the merits of plaintiff’s claims are

unclear, the claims do not appear to be factually complex, the

complexity of the legal issues is unclear, and plaintiff has not

indicated that he has tried to retain his own counsel. Upon review

and consideration of many of the relevant circumstances, the court

shall decline to appoint counsel without prejudice to plaintiff

raising the issue again after defendants have been served and have

responded to the complaint.

     The court shall allow plaintiff’s claims to go forward at

this stage against defendants Peck and Nelson in their individual

capacities. The court shall direct the Clerk of the Court to

prepare waiver of service forms pursuant to Rule 4(d) of the

Federal Rules of Civil Procedure, to be served upon defendants

Angela Peck and Matthew Nelson. Plaintiff shall be assessed no

costs absent a finding by the court that plaintiff is able to pay

such costs. Plaintiff has the primary responsibility to provide

sufficient name and address information for the waiver of service

                                   4
forms or for the service of summons and complaint upon a defendant.

See Nichols v. Schmidling, 2012 WL 10350 *1 (D. Kan. 1/3/2012);

Leek   v.    Thomas,      2009    WL   2876352     *1    (D.    Kan.   9/2/2009).    So,

plaintiff is warned that if waiver of service forms or summons

cannot      be   served    because      of   the    lack       of   name   and   address

information, and correct address information is not supplied to

the Clerk of the Court, ultimately the unserved parties may be

dismissed from this action. See FED.R.CIV.P. 4(m).

       In    conclusion,         the   Saline      County      Sheriff’s    Office   is

dismissed as an interested party.                    Plaintiff’s claims against

defendants in their official capacities are dismissed without

prejudice.       Plaintiff’s motion for appointment of counsel (Doc.

No. 17) is denied without prejudice.                    Finally, the court directs

that the Clerk issue waivers of summons in accordance with the

previous paragraph of this order.

       IT IS SO ORDERED.

       Dated this 22nd day of January, 2020, at Topeka, Kansas.



                                   s/Sam A. Crow___________________________
                                   Sam A. Crow, U.S. District Senior Judge




                                             5
